Title: From George Washington to Henry Laurens, 11 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Dr Sir
                        [Valley Forge, 11 June 1778]
                    
                    I thank you for your favor of the 8th which was duly recieved.
                    I must take the freedom to hint to you, that if in the packets transmitted by this conveyance there are any Letters for persons, with whom you are not acquainted, or in whose firmness and attachment you have not an entire confidence, it may not be improper to open them. This I am persuaded would be the case; However I am the more induced to mention it, as the obvious nay almost sole design of Several Letters which have come to my hands is to give the Commissioners the most favourable characters, for candor and integrity and to establish a belief, that they have the most competent and extensive powers. The Letters coming sealed, was sufficient to awaken my suspicions and I shall not transmit a single one of this complexion. You and I, I am convinced move on the same principle, and therefore I am certain, I hazard nothing in taking this liberty. I am Dr Sir with great friendship and esteem Your Most Obedt & obligd H. servant
                    
                        Go: Washington
                    
                 